Citation Nr: 0311282	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  99-23 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, VA


THE ISSUES

1.  Entitlement to an increased disability rating for 
arthritis and degenerative disc disease of the lumbar spine, 
currently rated as 40 percent disabling.

2.  Entitlement to service connection for hearing loss right 
ear.



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Rev. V.




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


REMAND

The veteran served on active duty from July 1973 to November 
1989.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  The case has since been transferred to the 
Roanoke, Virginia RO.

The veteran testified before the undersigned at a hearing at 
the Board in March 2002.  A transcript of the hearing 
testimony has been associated with the claims file. 

Following receipt of this case from the RO, the Board 
undertook additional development of the evidence pursuant to 
38 C.F.R. § 19.2(a)(2) (2002) by obtaining a VA medical 
records and records from the Social Security Administration.  
However, a May 1, 2003, decision by the U.S. Court of Appeals 
for the Federal Circuit invalidated the regulations under 
which the Board developed evidence and provided notice to a 
claimant, including 38 C.F.R. § 19.9(a)(2) (2002).  Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  Accordingly, the Board returns this case to the RO 
for consideration of the additional evidence and issuance of 
a supplemental statement of the case that addresses the new 
evidence.  

The veteran's service connected lumbar spine disability 
includes degenerative disc disease, which raises the possible 
applicability of the criteria of Diagnostic Code 5293 for 
intervertebral disc syndrome.  On September 23, 2002, while 
the veteran's claim was pending, new rating criteria for 
intervertebral disc syndrome became effective.  67 Fed.Reg. 
54,345 (2002) (to be codified at 38 C.F.R. Part 4).  The 
veteran is entitled to have his claim considered under these 
new criteria, and have the rating criteria most favorable to 
his claim applied.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  Since the RO has not address the new rating 
criteria, this case must be returned to the RO to initially 
consider these new criteria and to give the veteran notice of 
any decision made under these new criteria.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).

Also, during the pendency of the appellant's claim and 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VCAA is liberalizing and is therefore 
applicable to this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Review of the record reflects that the 
claimant has been provided with the VCAA law in the April 
2001 supplemental statement of the case.  The RO will be 
instructed, however, to ensure that all notification and 
development action required by the VCAA is accomplished.  For 
example, Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
requires that the appellant be informed of what evidence VA 
is responsible for obtaining or what evidence the claimant is 
responsible for providing to substantiate the claims.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record - in particular, the evidence 
obtained since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.  The SSOC should include 
discussion of the evidence received since 
the last SSOC and the revised rating 
criteria for intervertebral disc 
syndrome.  

The case should then be returned to the Board for further 
consideration, as appropriate.  The Board intimates no 
opinion as to the outcome of this case.  The appellant need 
take no action until so informed.  The purpose of this REMAND 
is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



